In five proceedings pursuant to CPLR article 78, inter alia, to review determinations of the New York Board of Parole establishing the petitioners’ minimum period of imprisonment at a length greater than one third of their maximum sentences, the appeals are from five judgments (one as to each petitioner) of the Supreme Court, Dutchess County, two dated November 26, 1979 and three *679dated February 8, 1980, which granted the petitions to the extent of setting aside the minimum periods of imprisonment and directing that hearings be held to establish new minimum periods, not to exceed one third of the maximum sentences. All judgments, except as to petitioner Coschigano, reversed, on the law, without costs or disbursements, and matters remanded to the Supreme Court, Dutchess County, for further proceedings consistent herewith. Judgment as to petitioner Coschigano reversed, on the law, without costs or disbursements, determination confirmed and proceeding dismissed on the merits. At the time the New York Board of Parole fixed each petitioner’s minimum period' of imprisonment, it was empowered, under the Executive Law, to fix a period in excess of one third of the maximum period (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69). With respect to petitioners Mickell, Langston, Andre and Martinez, each of the proceedings must be remanded to the Supreme Court, Dutchess County, for the purpose of passing upon each petitioner’s other contentions which were not passed upon in the prior decisions (Matter of Surat v New York State Bd. of Parole, 77 AD2d 963). Hopkins, J. P., Titone, Margett and Weinstein, JJ., concur.